DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see page 4, filed 30 May 2022, with respect to 112 rejections have been fully considered and are persuasive in view of the amendment.  The 112 rejections of 7 March 2022 have been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 

49. (Currently Amended) The method of claim 41 further comprising: providing a non-transitory computer readable medium comprising machine readable instructions for carrying out the steps of claim 41 

Authorization for this examiner’s amendment was given in an interview with James M. Urzedowski (#612-474-3340) on 22 June 2022.



Reasons for Allowance
Claims 41-46, and 49 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Webler (US2007/0055142) discloses calculating a transformation based on a position of non tissue internal reference marker and linking the transformation for each image to the corresponding image ([0120]-[0122]), calculating a vector ([0117]-[0118]), receiving a current position from a tracker ([0120]), and linking the dataset vector with one of the plurality of images ([0117]-[0118]), and applying transformation to the current position ([0117]-[0118] and [0121]-[0123]), and linking transformation from tracking space to image space with image ([0120]-[0122]), and superimposing a representation of the instrument on the selected image ([0121]-[0123])
Grzeszczuk et al. (US2002/0077543) discloses calibration process including using a calibration jig ([0044]) and comparing two images using vectors ([0049]). 
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “receiving a position of an imaging device calibration jig for each of the plurality of images and calculating a transformation using the position of the imaging device calibration jig and the data vector for each of the plurality of the images” in combination with the rest of the limitations of independent claim(s) 41.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to incorporate positional information of calibration jig in transformation  in order to produce the claimed invention.  Furthermore, such a configuration allows to provide a complete set of images to characterize the anatomy over its entire periodic cycle of movement captured ([0054]), and to perform image guidance interventions using one 2-D fluoroscopy as an imaging modality ([0049]) advantages claimed by present invention.
Therefore, claim(s) 41 overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICIA J PARK/Primary Examiner, Art Unit 3793